Citation Nr: 1016329	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  08-16 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for residuals of a 
fractured jaw, other than lost teeth, to include for dental 
treatment purposes.

2.  Entitlement to service connection for loss of teeth 
numbers 18, 19, 20, 27 and 29, to include for dental 
treatment purposes.

3.  Entitlement to service connection for loss of tooth 
number 13, to include for dental treatment purposes.


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel




INTRODUCTION

The Veteran had active service from June 1971 until June 
1974.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an August 2007 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Columbia, South Carolina.

This matter was previously before the Board and in a decision 
of July 2009, the issues were remanded to the RO for 
additional development of the evidence.


FINDINGS OF FACT

1.  The Veteran's jaw was fractured and repaired during 
service, and resolved without residuals.  He currently has 
clenching, malocclusion, moderate generalized periodontitis 
and residual wiring in the jaw unrelated to the fracture.

2.  Loss of tooth number 29 was documented in service and 
loss of teeth numbers 18, 19, 20 and 27 are due to an in-
service trauma.

3.  Loss of tooth number 13 was not documented in service and 
is not due to service.




CONCLUSIONS OF LAW

1.  A dental disorder, other than loss of teeth, including 
one which would entitle the Veteran to VA outpatient dental 
treatment, was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1712 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.381, 17.161 (2009).

2.  Loss of teeth numbers 18, 19, 20, 27 and 29 was as a 
result of in-service trauma and is due to service.  The 
Veteran is entitled to VA outpatient dental treatment of the 
teeth.  38 U.S.C.A. § 1712 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.381, 17.161 (2009).

3.  Loss of tooth number 13 was not a result of in-service 
trauma and is not due to service.  The Veteran is not entitle 
to VA outpatient dental treatment of tooth number 13.  38 
U.S.C.A. § 1712 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.381, 
17.161 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in December 2006 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter provided 
information as to what evidence was required to substantiate 
the claims and of the division of responsibilities between VA 
and a claimant in developing an appeal.  Additionally, the 
letter informed the Veteran of what type of information and 
evidence was needed to establish a disability rating and 
effective date.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  To that end, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2009).  Service treatment records and service 
personnel records have been obtained as have records of 
private and VA treatment.  Furthermore, the Veteran was 
afforded a VA examination in December 2009 in which the 
examiner, who was a specialist, reviewed the Veteran's claims 
file, took down the his history, and reached conclusions 
based on her examination that are consistent with the record.  
The examination is found to be adequate.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).  In addition to the evidence discussed 
above, the Veteran's statements in support of the claim are 
also of record.  The Board has carefully considered such 
statements and concludes that no available outstanding 
evidence has been identified.  Additionally, the Board has 
reviewed the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Factual Background

In his original claim of October 2006, the Veteran stated 
that while on temporary duty assignment as a company clerk at 
Fort Ord, California in October 1971, he was attacked by a 
fellow service member.  He recalled that his jaw was broken 
in two places and that he was hospitalized for treatment.  It 
is for residuals of this trauma that the Veteran seeks 
compensation and treatment.

The Veteran entered service in June 1971 and service 
treatment records show that he underwent dental treatment 
beginning in October of that year.  Treatment notes are 
partially illegible, but do reflect that the Veteran had a 
bilateral mandibular fracture in October 1971, affecting 
teeth 18, 20, 27, and 28.  His jaw was wired shut for four 
weeks and he was discharged from a hospital in January 1972.  

On examination in June 1972, the Veteran's face was noted as 
being abnormal due to the presence of wires following 
fracture of the jaw.  A dental treatment chart from 1974 
shows that the Veteran's number 29 tooth was gone.  A private 
medical record from January 1974 shows that the Veteran had 
the number 29 tooth removed due to mobility.  On separation 
examination in January 1974, the Veteran had a broken jaw and 
reported a history including a head injury and broken bones 
which were treated at the US Army Hospital at Fort Ord, 
California.    

Following separation, the Veteran had full mouth flap osseous 
surgery in February 1989, since which time he has been on 
alternating three month maintenance therapy.   In May 1989, 
decay was noted in teeth 19 and 20.

In December 2006, the Veteran's wife stated that she and the 
Veteran were married in December 1971, at which time she 
recalls that the Veteran's jaw was wired shut.  She also 
stated that since his injury, the Veteran has been in 
constant pain.  In December 2006 the Veteran indicated that 
the assault initially caused several teeth to be lost, 
"predominantly under the two fractures on the left and right 
sides."

In July 2008, the Veteran underwent VA examination during 
which time he complained of tooth loss, periodontal disease 
and pain.  The Veteran reported that he had sustained a 
bilateral mandibular fracture after being assaulted by a 
colleague in 1971.  He reported that at the time of the 
assault, two teeth were lost, his jaw was temporarily wired 
closed, and that he now experiences a constant dull ache in 
his jaw.  The pain did not restrict function, chewing, 
talking, opening or closing of the mouth.  A panoramic 
radiograph revealed temporomandibular joint anatomy to be 
within normal limits.  Wire ligature was noted on the right 
side body of the mandible.  20 to 25 percent generalized 
horizontal bone loss was noted in the maxilla and mandible.  
The examiner concluded that the Veteran had normal range of 
motion, multiple missing teeth in the mandibular arch, 
malocclusion and moderate periodontitis.

On VA examination in December 2009, the Veteran reported that 
eating chewy and hard foods bothered him, but that he had no 
restriction of function, chewing, or speaking due to jaw 
joint discomfort.  The Veteran was missing teeth numbers 13, 
18, 19, 20, 27 and 29.  A digital panograph showed a wire 
visible in the lower right mandible.  The Veteran also had 
generalized moderate to severe bone loss around his remaining 
teeth.  The examiner opined that his in-service mandibular 
fracture likely had led to the loss of teeth 18, 19, 20, 27 
and 29 as these teeth were situated along the mandibula 
fracture lines at the time of the injury.  The examiner 
indicated, however, that she was unable to say why tooth 13 
had been lost without resorting to mere speculation.  With 
regard to the Veteran's bone loss and periodontitis, this was 
not caused by a fractured mandible, but rather was due to 
insult of plaque and bacteria which leads to periodontitis 
and loss of alveolar bone.



Service Connection for Compensation

As an initial matter, the Board notes that the Veteran has 
not alleged that the claimed disability was incurred in 
combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) 
(West 2002) are not for application.

Veterans are entitled to compensation from VA if they develop 
a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime 
service). To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (C.A. Fed. 
2009) (March 5, 2009).  The absence of any one element will 
result in the denial of service connection.  Coburn v. 
Nicholson, 19 Vet. App. 427, 431 (2006).

The Veteran is claiming entitlement to service connection for 
dental-related residuals of in-inservice trauma.  In this 
regard, the Court has specifically held that a claim for 
service connection for a dental disorder is also a claim for 
VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. 
App. 302 (1993).  The Board begins its analysis, however, 
with considering the issues of entitlement to service 
connection for compensation purposes.

1.  Residuals of a Fractured Jaw, Other than Lost Teeth

Dental conditions for which service-connected compensation 
benefits are available are set forth under 38 C.F.R. § 4.150, 
Diagnostic Codes (DCs or Codes) 9900-9916.  DC 9900 
contemplates chronic osteomyelitis or osteoradionecrosis of 
the maxilla or mandible.  DC 9901 and 9902 address loss of 
the mandible.  DC 9903 and 9904 concern nonunion and malunion 
of the mandible, respectively.  DC 9905 addresses 
temporomandibular articulation and limited jaw motion.  DCs 
9906 and 9907 contemplate loss of the ramus, and DC 9908 and 
9909 address loss of the condyloid process.  DCs 9910 and 
9910 concern loss of the hard palate.  Loss of teeth is 
contemplated under DC 9913, and loss of the maxilla is 
addressed under DCs 9914 and 9915. Finally, DC 9916 concerns 
malunion or nonunion of the maxilla.

Here, compensation for the Veteran's missing teeth is 
considered below.  Other than lost teeth, the Veteran 
currently has loss of bone density of the jaw, clenching, 
malocclusion, moderate generalized periodontitis and a 
history of multiple fractures of the mandible.  

The Board recognizes that the Veteran has some wiring 
imbedded in his jaw from the 1971 procedure to secure the 
bone.  However, he has not lost the mandible, nor does he 
have malunion of the mandible.  Furthermore, while the 
Veteran has complained of some pain on eating chewy or hard 
foods, he does not have limited jaw motion.

The evidence shows that outside of loss of teeth, the Veteran 
has none of the dental conditions found under 38 C.F.R. § 
4.150, and thus entitlement to service connection for 
compensation purposes must be denied.

Based upon the record, the in-service fracture healed and 
there is no current disability associated with the fracture.  
As noted by the VA examiner, the bone loss and periodontitis 
are not caused by the fracture and the examiner was unable 
identify an alternative etiology.

2.  Teeth Numbers 18, 19, 20, 27 and 29

Treatment records indicate that the Veteran's jaw was 
fractured and repaired during service, and that on separation 
in 1974 he was missing his number 29 tooth.  The Veteran has 
stated that he recalled loosing multiple teeth following his 
1971 injury, however the record contradicts this claim.

The fact that only one lost tooth was shown in service does 
not itself preclude a grant of service connection for his 
other missing teeth.  Again, service connection may be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2009).  In this case, 
following a review of his claims file and current 
radiographic findings, an examination in 2009 revealed that 
the loss of teeth 18, 19, 20, 27 and 29, is at least as 
likely as not related to the Veteran's in-service mandibular 
fracture.

In conclusion, the preponderance of the evidence shows that 
the Veteran is entitled to service connection for teeth 
numbers 18, 19, 20, 27 and 29, and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).

3.  Tooth Number 13

With regard to tooth number 13, service treatment records 
show that in March 1973, a filling was applied to the tooth.  
In January 1974 the tooth was present, and at separation the 
only noted abnormality of the mouth was the Veteran's jaw 
fracture.  Following separation, no treatment or changes in 
the tooth are indicated until it was noted to be missing on 
VA examination in 2009.

In considering the lay and medical history as detailed above, 
the Board notes that the amount of time that elapsed between 
military service and first post-service evidence of complaint 
or treatment can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
However, the Board notes that the Veteran is competent to 
give evidence about what he has experienced.  See Layno v. 
Brown, 6 Vet. App. 465 (1994).  Moreover, the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
that in certain situations, lay evidence can even be 
sufficient with respect to establishing medical matters such 
as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented 
that competence to establish a diagnosis of a condition can 
exist when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Similarly, the U.S. Court of Appeals 
for Veterans Claims has held that when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation. Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In the present case, the Veteran's lost tooth is capable of 
lay observation and thus the Veteran's statements constitute 
competent evidence.  The Board must now consider the 
credibility of such evidence.  Again, service treatment 
records do not reflect the loss of the number 13 tooth during 
service, and in spite of claims to the contrary, service 
treatment records record only the loss of tooth number 29.  
Given the inconsistency of the Veteran's account of tooth 
loss versus the objective service treatment records showing 
the loss of only one tooth, the Veteran's credibility is 
reduced and his statements are of limited probative value in 
establishing the loss of number 13 tooth during service.  
Accordingly the Board finds the 35 year gap between 
separation from active service and identification of the 
missing number 13 tooth to be more probative than the 
Veteran's statements alleging an in-service loss.

The Board notes that in 2009, the VA examiner indicated that 
she was unable to state why tooth 13 had been lost without 
resorting to mere speculation.  There are instances where 
definitive medical opinions cannot be provided due to 
information which is missing or can no longer be obtained.  
See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting 
that the Board need not obtain further medical evidence where 
the medical evidence "indicates that determining the cause 
is speculative").  However, in order to rely upon a 
statement that an opinion cannot be provided without resort 
to mere speculation, it must be clear that the procurable and 
assembled data was fully considered and the basis for the 
opinion must be provided by the examiner or apparent upon a 
review of the record.  In this case, the record reveals that 
all sources of information regarding treatment that were 
identified by the Veteran, were pursued by VA in developing 
the claim.  Furthermore, in reaching her conclusion, the 
examiner stated that the reason she was unable to render an 
opinion regarding tooth 13, was that the tooth was not along 
a line fracture from the original jaw fracture.  Accordingly, 
the Board finds that the 2009 VA examination may be relied 
upon in finding against the Veteran's claim.

With regard to his 1972 filling, 38 C.F.R. § 3.381(c)(1) 
dictates that teeth noted as normal at entry will be service 
connected if they were filled after 180 days or more of 
active service.  Here, the number 13 tooth was filled more 
than 180 days after the Veteran entered active service.  
However, as the Veteran has since lost tooth, service 
connection on this bases is not available.

The preponderance of the evidence is against the claim of 
service connection for compensation purposes for loss of the 
number 13 tooth, and there is no doubt to be resolved.  38 
U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).

Service Connection for Treatment

The determination of whether service connection may be 
established for the purpose of outpatient dental treatment is 
based on the criteria set forth under 38 C.F.R. § 3.381.  As 
provided, treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment.  In 
determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  
See 38 C.F.R. § 3.381(c) (2009).

With respect to dental conditions noted at entry and treated 
during service, 38 C.F.R. § 3.381(d) sets forth principles 
for determining whether a grant of service connection for 
treatment purposes is warranted.  In this case, however, no 
dental condition was noted at entry and the provisions of 38 
C.F.R. § 3.381(d) are not applicable.

Finally, 38 C.F.R. § 3.381(f) provides that teeth extracted 
because of chronic periodontal disease will be service-
connected only if they were extracted after 180 days or more 
of active service.  38 C.F.R. § 3.381.  Here, no such 
extraction is indicated by the record.

Service treatment records reveal that on examination in March 
1971, the Veteran's mouth and head were normal, and no 
restorable teeth, non-restorable teeth, missing teeth, teeth 
replaced by dentures or fixed partial dentures were noted.

Outpatient dental treatment may be authorized by the Chief, 
Dental Service, for beneficiaries defined in 38 U.S.C.A. 
1712(b) and 38 C.F.R. § 17.93 to the extent prescribed and in 
accordance with the applicable classification and provisions 
set forth below:

(a) Class I. Those having a service-connected compensable 
dental disability or condition, may be authorized any dental 
treatment indicated as reasonably necessary to maintain oral 
health and masticatory function. There is no time limitation 
for making application for treatment and no restriction as to 
the number of repeat episodes of treatment.

(b) Class II. (2)(i) Those having a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at time of discharge or release from active 
service, which took place before October 1, 1981, may be 
authorized any treatment indicated as reasonably necessary 
for the one-time correction of the service-connected 
noncompensable condition, but only if:

(A) They were discharged or released, under conditions 
other than dishonorable, from a period of active 
military, naval or air service of not less than 180 
days.

(B) Application for treatment is made within one year 
after such discharge or release.

(C) Department of Veterans Affairs dental examination is 
completed within 14 months after discharge or release, 
unless delayed through no fault of the veteran.

(c) Class II(a). Those having a service-connected 
noncompensable dental condition or disability adjudicated as 
resulting from combat wounds or service trauma may be 
authorized any treatment indicated as reasonably necessary 
for the correction of such service-connected noncompensable 
condition or disability.

(d) Class II(b). Those having a service-connected 
noncompensable dental condition or disability and who had 
been detained or interned as prisoners of war for a period of 
less than 90 days may be authorized any treatment as 
reasonably necessary for the correction of such service- 
connected dental condition or disability.

(e) Class II(c). Those who were prisoners of war for 90 days 
or more, as determined by the concerned military service 
department, may be authorized any needed dental treatment.

(f) Class IIR (Retroactive). Any veteran who had made prior 
application for and received dental treatment from the 
Department of Veterans Affairs for noncompensable dental 
conditions, but was denied replacement of missing teeth which 
were lost during any period of service prior to his/her last 
period of service may be authorized such previously denied 
benefits under the following conditions: 
        
(1) Application for such retroactive benefits is made 
within one year of April 5, 1983. 
        
(2) Existing Department of Veterans Affairs records 
reflect the prior denial of the claim. All Class IIR 
(Retroactive) treatment authorized will be completed on 
a fee basis status.

(g) Class III. Those having a dental condition professionally 
determined to be aggravating disability from an associated 
service-connected condition or disability may be authorized 
dental treatment for only those dental conditions which, in 
sound professional judgment, are having a direct and material 
detrimental effect upon the associated basic condition or 
disability.

(h) Class IV. Those whose service-connected disabilities are 
rated at 100% by schedular evaluation or who are entitled to 
the 100% rate by reason of individual unemployability may be 
authorized any needed dental treatment.

(i) Class V. A veteran who is participating in a 
rehabilitation program under 38 U.S.C. chapter 31 may be 
authorized such dental services as are professionally 
determined necessary for any of the reasons enumerated in 
Sec. 17.47(g).

(j) Class VI. Any veterans scheduled for admission or 
otherwise receiving care and services under chapter 17 of 38 
U.S.C. may receive outpatient dental care which is medically 
necessary, i.e., is for dental condition clinically 
determined to be complicating a medical condition currently 
under treatment. 38 C.F.R. § 17.161 (2009).

1.  Residuals of a Fractured Jaw, Other than Lost Teeth

Other than lost teeth, the Veteran currently has loss of bone 
density of the jaw, clenching, malocclusion, moderate 
generalized periodontitis and a history of multiple fractures 
of the mandible.  Of these disorders, 38 C.F.R. § 3.381(a) 
states that periodontal disease and his lost tooth may be 
considered service connected for outpatient treatment 
purposes, as provided for in 38 C.F.R. § 17.161.

On review of the applicable classes listed in Section 17.161, 
the Board finds that the Veteran does not meet the 
qualifications of Class I or of Class II(a) through Class VI 
under 38 C.F.R. § 17.161.  Specifically, the Veteran is not a 
former prisoner of war (Class II(a) & II(c)); he has made no 
prior application for dental treatment (Class IIR); his 
periodontitis has not been determined to be an aggravating 
disability from an associated service-connected condition or 
disability (Class III); his service connected disabilities 
are not rated at 100% by schedular evaluation (Class IV); he 
is not participating in a rehabilitation program under 38 
U.S.C. Chapter 31l (Class V); he is not scheduled for 
admission or otherwise receiving care and services under 
chapter 17 of 38 U.S.C. (Class VI).

The Veteran is also not a member of Class II for one time 
treatment of his periodontitis.  Specifically, the Veteran's 
periodontitis is service connected (i.e. for treatment) under 
38 C.F.R. 3.381, but not compensable, and the Veteran was 
discharged from active duty before October 1, 1981.  However, 
the Veteran did not apply for treatment within one year of 
discharge, and thus the Veteran cannot qualify for one time 
treatment under Class II.  38 C.F.R. § 17.161(b)(2)(i) 
(2009).

Accordingly, the Veteran is not entitled to service 
connection for treatment purposes for residuals of a 
fractured jaw, other than lost teeth, as he does not meet the 
criteria for any of the theories of entitlement for dental 
treatment under 38 C.F.R. § 17.161.

The preponderance of the evidence is against the claim of 
service connection for treatment of residuals of a fractured 
jaw, other than lost teeth, and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).

2.  Teeth Numbers 18, 19, 20, 27 and 29

Under 38 U.S.C.A 1712(a)(1)(A) outpatient dental services and 
treatment may be furnished for a dental condition or 
disability which is service connected and compensable in 
degree.  In this case, the Veteran's numbers 18, 19, 20, 27 
and 29 teeth have been held to be service connected.

A review of the criteria for compensation under 38 C.F.R. § 
4.150, DC 9913 for loss of teeth, reveals that the Veteran's 
teeth are not compensable.  Accordingly, the Veteran is 
eligible for Class II(a) treatment under 17 C.F.R. § 
17.161(c) (2009).  Class II(a) provides that those having a 
service-connected noncompensable dental condition, 
adjudicated as resulting from service trauma may be 
authorized for any treatment indicated as reasonably 
necessary for the correction of a condition or disability.  
Id.  

As the Veteran's teeth numbers 18, 19, 20, 27 and 29 are 
service connected, noncompensable, and the result of an in-
service trauma, he is eligible to receive  outpatient dental 
services and treatment consistent with Class II(a) of 17 
C.F.R. § 17.161(c) (2009).


3 
 
entify an alternative etiology.d peridontis are not caused by 
the fracture and the examiner was unable pensation. 
.  Tooth Number 13

The Board finds that the Veteran cannot receive treatment for 
the tooth under 38 C.F.R. § 17.161 for lack of qualifying 
class.

As discussed, the Veteran does not meet the qualifications of 
Class I or of Class II(a) through Class VI under 38 C.F.R. § 
17.161.  The Veteran is also not a member of Class II for one 
time treatment of his lost tooth.  Specifically, the facts 
indicate that the Veteran's tooth is not compensable and that 
the Veteran was discharged from active duty before October 1, 
1981.  Even assuming the tooth were service connected for 
treatment, the Veteran did not apply for treatment within one 
year of discharge, and thus the Veteran cannot qualify for 
one time treatment under Class II.  38 C.F.R. § 
17.161(b)(2)(i) (2009).

The preponderance of the evidence is against the claim of 
service connection for treatment purposes for loss of the 
number 13 tooth, and there is no doubt to be resolved.  38 
U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).


ORDER

1.   Service connection, to include for treatment purposes, 
for residuals of a fractured jaw, other than missing teeth, 
is denied.

2.  Service connection for compensation and treatment 
purposes for loss of teeth numbers 18, 19, 20, 27 and 29 is 
granted.
 
3.  Service connection, to include for treatment purposes, 
for loss of tooth number 13 is denied.

______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


